Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Applicant’s preliminary amendment filed on 5/10/21.
Claims 1, 2 and 4-15 have been amended.  Claims 16-18 have been newly added.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/10/21 was filed same with the mailing date of the present application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1-18 are allowed.  Claims 1, 8 and 15 are independent claims.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose a method of detecting an error in a memory module the method comprising the sequential steps of, in combination with other cited limitations, generating by an error detection module a further read request for the location of the memory module identified by the address; receiving at the error detection module an error correction code from the memory module for the location identified by the address; and providing by the error detection module an alert output for the address if the error correction code indicates an error as recited in claim 1.
Claims 2-7 are therefore allowed because of their dependency on claim 1.
The prior art of record also fails to disclose a memory system comprising, in combination with other cited limitations, error detection module configured to generate a further read request for the location of the memory module identified by the address;  receive an error correction code from the memory module for the location identified by the address; and provide an alert output for the address if the error correction code indicates an error as recited in claim 8.
Claims 9-14, and 16-18 are therefore allowed because of their dependency on claim 8.
The prior art of record fails to disclose a computer program comprising instruction to cause a computer memory system to perform at least the following, in combination with other cited limitations, generating by an error detection module a further read request for the location of the memory module identified by the address; receiving at the error detection module an error correction code from the memory module for the location identified by the address; and providing by the error detection module an alert output for the address if the error correction code indicates an error as recited in claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tshagharyan et al. (US 2018/0130546) disclose a test methodologies for detecting both known and potentially unknown FinFET-specific faults by way of implementing an efficient and reliable base set of March elements in which multiple sequential March-type read operations are performed immediately after logic values (i.e., logic-0 or logic-1) are written into each FinFET cell of a memory array.






Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN T NGUYEN whose telephone number is (571)272-1880. The examiner can normally be reached Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN T NGUYEN/Primary Examiner, Art Unit 2824